Citation Nr: 0631905	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  94-39 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increase in a 40 percent rating for 
hypertension with hypertensive heart disease.   
 
2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	C. A. Valentin, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1992 and May 1994 RO rating 
decisions.  The August 1992 decision denied an increase in a 
40 percent rating for hypertension with hypertensive heart 
disease.  

The May 1994 decision denied a TDIU rating.  In September 
1996, the Board remanded this appeal for further 
development.  

In April 2003, the Board undertook additional development of 
the evidence, pursuant to 38 C.F.R. § 19.9(a)(2) (2002), a 
regulation that was later invalidated.  In November 2003 and 
December 2005 the Board again remanded this appeal for 
further development.  


FINDINGS OF FACT

1.  The veteran's hypertension with hypertensive heart 
disease is manifested by no more than diastolic pressure 
that is not predominantly 120 or more with moderately severe 
symptoms; definite enlargement of the heart, sustained 
diastolic pressure of 100 or more, and moderate dyspnea on 
exertion; and a workload of greater than 5 METs, but not 
greater than 7 METs, resulting in dyspnea, fatigue, angina, 
dizziness or syncope, or evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram, or X-ray.  

2.  The veteran's service-connected disabilities are a 
dysthymic disorder (rated 50 percent); hypertension with 
hypertensive heart disease (rated 40 percent); left upper 
extremity residuals of a cerebral infarct (rated 20 
percent); supranuclear facial palsy, residual of a cerebral 
infarct (rated 20 percent); left lower extremity residuals 
of a cerebral infarct (rated 10 percent); and 
arteriosclerosis (rated 0 percent).  The combined disability 
rating is 80 percent.  His service-connected disabilities 
are not shown to be of such severity so as to preclude 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
hypertension with hypertensive heart disease have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Codes 7007, 7101 (1997); 38 C.F.R. § 4.104, 
Diagnostic Codes 7007, 7101 (2006)

2.  The criteria for a TDIU rating have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Hypertension with Hypertensive Heart Disease

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, in a claim for increased rating, the most 
recent evidence is generally the most relevant, as the 
present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The rating schedule for evaluating cardiovascular disorders 
changed during the pendency of this appeal.  Either the old 
or new criteria may apply, whichever are most favorable to 
the veteran, although the new criteria are only applicable 
since their effective date.  VAOPGCPREC 3-2000, 65 Fed. Reg. 
33422 (2000).

Under the old rating criteria in effect prior to January 12, 
1998, hypertensive vascular disease (essential arterial 
hypertension) is rated 40 percent where diastolic pressure 
is predominantly 120 or more and moderately severe symptoms.  
A 60 percent rating requires diastolic pressure 
predominantly 130 or more and severe symptoms.  38 C.F.R. § 
4.104, Diagnostic Code 7101 (1997).

Under the new rating criteria effective since January 12, 
1998, a 40 percent rating is warranted for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) where diastolic pressure is predominantly 120 
or more.  A 60 percent rating requires diastolic pressure 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2006).  

Under the old rating criteria in effect prior to January 12, 
1998, a 30 percent rating is warranted for hypertensive 
heart disease when there is definite enlargement of the 
heart, sustained diastolic hypertension of 100 or more, and 
moderate dyspnea on exertion.  A 60 percent rating is 
required when there is marked enlargement of the heart, 
confirmed by roentgenogram, or the apex beat beyond the 
midclavicular line, sustained diastolic hypertension with 
diastolic pressures of 120 or more, which may later have 
been reduced, dyspnea on exertion, and more than light 
manual labor is precluded.  38 C.F.R. § 4.104, Diagnostic 
Code 7007 (1997).  

Under the new rating criteria in effect since January 12, 
1998, a 30 percent rating is warranted for hypertensive 
heart disease when a workload of greater than 5 METs 
(metabolic equivalent units) but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray study.  A 60 
percent rating is required when there is more than one 
episode of acute congestive heart failure in the past year; 
or a workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  38 C.F.R. § 4.104, Code 7007 
(2006).  

The most recent April 2006 VA cardiovascular examination 
report noted that the veteran's blood pressure was presently 
under control with medication.  The examiner reported that 
there was no evidence of hyperthyroidism.  It was noted that 
the veteran's symptoms were not significantly affecting his 
daily routine.  The examiner indicated that examination of 
the veteran's heart showed normal sinus rhythm, no murmurs, 
and no gallops.  The examiner noted that an 
electrocardiogram taken earlier showed sinus bradycardia and 
first-degree atrioventricular block, and was otherwise 
normal.  The examiner stated that the veteran's METs were 
5.8.  The diagnosis was arterial hypertension, under control 
at present with medication.  The examiner commented that 
there was also evidence of renal involvement manifested by 
proteinuria since 1991 and that this was due to hypertensive 
nephrosclerosis.  

Other recent VA treatment records dated from July 2004 to 
April 2006 show that the veteran was treated for 
cardiovascular problems.  An April 2006 VA treatment entry 
indicated that the veteran underwent a treadmill, Bruce 
protocol and that the METs were 5.8.  The conclusion was 
nondiagnostic treadmill test for ST-T changes to suggest the 
presence of ischemia.  It was noted that the target heart 
rate was not achieved; that the test was stopped due to 
fatigue; and that the veteran said he had a few beers the 
previous night and was tired.  It was also reported that 
there was decreased functional capacity.  A February 2005 
entry related problems including hypertension, not otherwise 
specified.  It was noted that a June 2003 echocardiogram 
showed concentric left ventricular hypertrophy with a left 
ventricular ejection fraction of over 55 percent.  The 
assessment included high blood pressure with adequate 
control.  Those records also reflect multiple blood pressure 
readings.  All diastolic readings reported were under 100.  
A report of an August 2004 echocardiogram indicated that 
there was mild left ventricular concentric hypertrophy and a 
left ventricular ejection fraction of 60 percent.  

A prior July 2004 VA cardiovascular examination report noted 
that the veteran reported that he would ride occasionally on 
a stationary bicycle one or two times per week for twenty 
minutes without developing any cardiac symptoms.  He denied 
that he had any chest pain of ischemic characteristics or 
congestive heart failure.  It was noted that he specifically 
denied paroxysmal nocturnal dyspnea, orthopnea, or leg 
swelling.  The veteran indicated that his blood pressure had 
remained under control most of the time with medications on 
follow-up visits to a VA outpatient clinic.  It was reported 
that there was no history of hospitalizations due to 
uncontrolled hypertension since 1997.  The veteran stated 
that he did go to an emergency room at a private hospital on 
three occasions in 2003 due to uncontrolled hypertension and 
that he was treated and discharged.  He reported that he had 
worked as an Internal Revenue Service officer in his town 
for the last twenty-seven years and that, lately, he had 
been assigned to "Cervecera India" as an auditor.  It was 
noted that the veteran was taking several medications.  

The examiner reported that the veteran could not undergo 
stress testing due to ambulation impairment secondary to a 
right knee gout attack.  It was also noted that the veteran 
failed to report for an echocardiogram.  The examiner stated 
that the veteran had no history of hyperthyroid heart 
disease or atrial fibrillation.  The examiner indicated that 
there were no effects of the veteran's condition on his 
usual occupation and daily activities.  The examiner 
reported that the veteran's blood pressure readings were 
120/70 and 120/80 and that his heart rate was 60 per minute 
and his respiratory rate was 12 per minute.  It was noted 
that the veteran's heart had regular rhythm and no audible 
extra sounds.  The examiner indicated that there was no 
edema and no cyanosis.  The examiner reported that there was 
no evidence of congestive heart failure such as rales, 
edema, liver enlargement, etc.  It was noted that an 
electrocardiogram was normal.  The diagnosis was 
hypertensive vascular disease.  The examiner commented that 
no METs could be reported because the veteran failed to 
report for an echocardiogram for unknown reasons.  The 
examiner stated that, therefore, the effect the veteran's 
heart disease had upon his ability to work could not be 
rendered.  

Other VA treatment records dated from July 1994 to June 2004 
show treatment for multiple cardiovascular problems.  
Multiple blood pressure readings were reported and all 
diastolic readings were below 120.  There were several 
assessments of uncontrolled hypertension.  

An April 1992 VA cardiovascular examination report noted 
that the veteran had well documented brain damage on a 
computed tomography scan and that such damage was secondary 
to the veteran's hypertension and directly affected his job 
performance and his normal every day activities.  It was 
noted that uncontrolled hypertension might result in further 
cerebrovascular accidents and further damage and/or cardiac 
and renal damage, even death.  The examiner reported that 
the veteran's blood pressure was 160/110 and that his heart 
had a loud S4, but was otherwise normal.  The diagnosis was 
arterial hypertension, severe.  An April 1992 X-ray report 
noted that the veteran's heart was normal in size and 
related an impression of an essential normal chest X-ray.  

An August 1991 VA cardiovascular examination report noted 
that the veteran's blood pressure readings were 154/112, 
160/112, and 150/110.  The examiner indicated that the 
veteran's pulse was 80 and regular and that examination of 
the heart showed a loud S4, but no S3, and no murmurs.  The 
final diagnosis was arterial hypertension.  

Based on the medical evidence, the Board finds that the 
veteran's service-connected hypertension with hypertensive 
heart disease is not more than 40 percent disabling.  The 
Board observes that when the veteran's hypertension with 
hypertensive heart disease is rated under either the old or 
new criteria of Diagnostic Code 7007, no more than a 40 
percent rating is warranted.  The evidence fails to indicate 
diastolic blood pressure readings of predominantly 130 or 
more with severe symptoms as required for an increased (60 
percent) rating.  The recent evidence, including the April 
2006 and July 2004 VA cardiovascular examinations, as well 
as and other prior treatment records and examination reports 
show predominant readings which are all below 120.  

The requirements for an increased 60 percent rating under 
the old or new criteria of Diagnostic Code 7007 are also 
clearly not shown.  Specifically, under the old criteria of 
Diagnostic Code 7007, there is no evidence of marked 
enlargement of the heart and sustained diastolic pressures 
of 120 or more.  As to the new criteria of Diagnostic Code 
7007, there is no evidence of an episode of acute congestive 
heart failure in the past year or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Additionally, a workload of 3 METs, but not greater than 5 
METs has not been indicated to result in dyspnea, fatigue, 
angina, dizziness, or syncope.  The most recent April 2006 
VA cardiovascular examination report noted that the 
veteran's METs were 5.8.  A recent echogram dated in August 
2004 indicated that there was mild left ventricular 
concentric hypertrophy and a left ventricular ejection 
fraction of 60 percent.  The evidence also does not show 
that more than light manual labor is precluded due to the 
veteran's hypertension with hypertensive heart disease.

As the preponderance of the evidence is against the claim 
for an increased rating for the veteran's hypertension with 
hypertensive heart disease, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

TDIU

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability 
is ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage 
requirements are not met, entitlement to the benefit on an 
extraschedular basis may be considered when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background including 
his employment and educational history.  38 C.F.R. 
§§ 3.321(b), 4.16(b).  The Board does not have the authority 
to assign an extraschedular TDIU rating in the first 
instance, although appropriate cases must be referred to the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service for such extraschedular 
consideration.  Bowling v. Principi, 15 Vet.App. 1 (2001).  

In determining whether the veteran is entitled to a TDIU 
rating, neither non-service-connected disabilities or 
advancing age may be considered.  38 C.F.R. § 4.19.  

The veteran's service-connected disabilities are a dysthymic 
disorder (rated 50 percent); hypertension with hypertensive 
heart disease (rated 40 percent); left upper extremity 
residuals of a cerebral infarct (rated 20 percent); 
supranuclear facial palsy, residual of a cerebral infarct 
(rated 20 percent); left lower extremity residuals of a 
cerebral infarct (rated 10 percent);and arteriosclerosis 
(rated 0 percent).  The combined disability rating is 80 
percent.  Therefore, the veteran satisfies the percent 
rating standards for a TDIU rating under 38 C.F.R. 
§ 4.16(a).  

The remaining question before the Board is whether the 
veteran is unemployable by reason of his service-connected 
disabilities alone, taking into consideration his 
educational and occupational background.  A review of the 
record reveals that the veteran is has completed four years 
of college and that he has worked for the Internal Revenue 
Service for over twenty-seven years.  He clearly has 
multiple service-connected disabilities including cerebral 
infarct residuals.  However, the recent medical evidence 
indicates that he is currently working.  The most recent 
April 2006 VA cardiovascular examination report noted that 
the veteran's symptoms as to his service-connected 
hypertension with hypertensive heard disease were not 
significantly affecting his daily routine.  A July 2004 VA 
cardiovascular examination report noted that the veteran 
reported that he had worked as an Internal Revenue Service 
officer for the last twenty-seven years and that, lately, he 
had been assigned to "Cervecera India" as an auditor.  

Additionally, a July 2004 VA psychiatric examination report 
noted that the veteran reported that he had been working 
with the State Government and that since 1977 in the 
Treasury Department as a special agent.  He indicated that 
he was planning to retire soon and reported that he had a 
college degree in social work.  

After a thorough review of the record, the Board finds that 
the functional limitations imposed by the veteran's service-
connected disabilities do not preclude his performance of 
substantially gainful employment.  There is no competent 
evidence of record showing that he is unable to maintain 
substantially gainful employment due to the severity of his 
service-connected disabilities.  In fact, the evidence 
indicates that the veteran is currently working.  

The Board acknowledges that the veteran has problems with 
his service-connected disorders, including heart problems, 
hypertension, cerebral infarct residuals, and psychiatric 
problems, but these factors are reflected in the current 80 
percent rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  While his service-connected disorders may cause 
some economic inadaptability, this also is taken into 
account in the assigned evaluation.  In this case, there is 
no showing of total individual unemployability based solely 
on these disabilities.  

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence does not demonstrate that the 
veteran's service-connected disorders alone, when considered 
in association with his educational attainment and 
occupational background, render him unable to secure or 
follow a substantially gainful occupation.  In the absence 
of any evidence of unusual or exceptional circumstances 
beyond what is contemplated by the assigned combined 
disability evaluation of 80 percent, the preponderance of 
the evidence is against his claim.  Accordingly, a total 
disability rating based upon individual unemployability due 
to service-connected disability under the provisions of 38 
C.F.R. § 4.16(b) is not warranted.

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt 
to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  The notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent a rating decision in August 2002, a 
statement of the case in October 1992, a rating decision in 
May 1994, a supplemental statement of the case in May 1994, 
a supplemental statement of the case in August 1994, 
correspondence in January 2002, a supplemental statement of 
the case in September 2002, and a supplemental statement of 
the case in February 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any 
evidence in the appellant's possession.  The Board finds 
that any defect with regard to the timing or content of the 
notice to the appellant is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of that claim by the RO subsequent to 
receipt of the required notice.  There has been no prejudice 
to the appellant, and any defect in the timing or content of 
the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty to notify prior to the 
adjudication in the June 2006 supplemental statement of the 
case.  

In addition, all relevant, identified, and available 
evidence has been obtained, and VA has notified the 
appellant of any evidence that could not be obtained.  The 
appellant has not referred to any additional, unobtained, 
relevant evidence.  VA has also obtained examinations.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  









ORDER

An increased rating for hypertension with hypertensive heart 
disease is denied.  

A TDIU rating is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


